 ELLIMAN STEEL COMPANY465absoluteownership of the equipmentis inthe owner-operator).15Thus, it would appear that the exercise of dominion over the leasedequipment by the employer inEldon Millerexceeds that of the Em-ployer in the instantcase.Furthermore, the lease agreement here doesnot require the personal services of the lessor, whereas, inEldonMiller,except as previously noted, most lease agreements require thatthe ownerleasingunder conditional sales agreements drive and oper-ate the tractor at all times, thus precluding him from obtaining em-ployment elsewhere.Also, in the instant case, drivers are privilegednot to drive on occasion, whereas, inEldon Miller,the lease agreementobligates the driver to accept all work assignments.Thus, the exist-ence of the various factors noted above tending to support an inde-pendent contractor relationship in the instant case appear to be evenstrongerthan those upon which the Board made its independent con-tractor finding regarding the "conditional.,salesdrivers" inEldonMiller.In view of the above considerations, we are of the opinion that theowner-operators and nonowner-operators, respectively, are independ-ent contractors and employees of independent contractors.Accord-ingly, we would exclude them from the unit.seEldon Miller,Inc.,103 NLRB 1627 at 1629-1630.ELLIMAN STEEL COMPANYandHERBERT H. SULZBACH, ATTORNEY ONBEHALF OF EMPLOYEES DESIRING DECERTIFICATION, PETITIONERandLOCAL 985, INTERNATIONAL UNION, UNITED AUTOMOBILE, AIRCRAFT,AND AGRICULTURAL IMPLEMENT WORKERS OF AMERICA, UAW-CIO.Case No. 7-RD-171.July 26,1954Decision and Direction of ElectionUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Myron K. Scott, hearingofficer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The Petitioner, an attorney representing employees of the Em-ployer, asserts that the Union is no longer the bargaining representa-tive, as defined in Section 9 (a) of the amended Act, of the employeesdesignated in the petition 13We hereby deny the Union'smotion to dismiss the petition on the ground that the Peti.tioner is acting on behalf of another labor organization,Teamsters,Local 299,AFL.As-suming this to be true, the Union's contention is immaterial,as the Act permits a labor109 NLRB No. 77. 466DECISIONS OF NATIONAL LABOR RELATIONS BOARD3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act.24.The following employees at the Employer's Detroit, Michigan,plant, constitute an appropriate unit for purposes of collective bar-gaining, within the meaning of Section 9 (b) of the Act:All warehouse employees, including plant clerical employees, butexcluding office clerical employees, guards, professional employees,and supervisors as defined in the Act.5.The Union contends that no election should be held at this timebecause there is only one eligible worker, presently employed.Therecord shows, however, that at least three employees, who have beentemporarily laid off, are also eligible to vote as they have a reasonableexpectation of reemployment, in the next few weeks, by the Em-ployer.3Under these circumstances, we find no merit in the Union'scontention and shall direct that an immediate election be held.[Text of Direction of Election omitted from publication.]organization to file a decertification petition,provided that it is in compliance with Section9 (f), (g), and(h) and the Teamsters has effected such compliance.SeePhiladelphiaChewing Cum Corporation,107 NLRB 997.2On April 29,1953, a collective-bargaining contract was executed between the Employerand the Union.The contract provides that after March 31, 1954,either party may termi-nate the contract by giving 30 days'notice to the other party.As the petition herein wasfiled on March 1, 1954,within a reasonabletimeprior to the end of the original fixed termof the agreement,we find no merit in the Union's contention that the contract constitutesa bar to this proceeding.SeeThe Pure Oil Company,98 NLRB 139.3SeeTrentonFoods,Inc.,101 NLRB1769 at 1772.HOSTER SUPPLY COMPANY'andGENERAL DRIVERS, CHAUFFEURS,WAREHOUSEMEN AND HELPERS, LOCAL 886, INTERNATIONAL BROTHER-HOOD (OF TEAMSTERS, CHAUFFEURS, WAREHOUSEMEN & HELPERS OFAMERICA, AFL, PETITIONER.Case No. 16-RC-1439. July 26, 1954Decision and Direction of ElectionUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before John C. Crawford,hearing officer.The hearing officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organization involved claims to represent certain em-ployees of the Employer.1The name of theEmployer appears as corrected at the hearing.109 NLRB No. 74.